internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc psi 9-plr-119011-00 date date legend decedent spouse daughter date estate_tax practitioner trustee trust family_trust marital_deduction_trust dear trustee this responds to a letter dated date and subsequent correspondence that you submitted on behalf of the estate requesting an extension of time under sec_301_9100-3 of the procedure and administration regulations to make a reverse qualified_terminable_interest_property qtip_election under sec_2652 of the internal_revenue_code code with respect to the assets of the marital_deduction_trust decedent died on date he was survived by spouse and daughter the fifth article of decedent’s will provided that except for minor bequests provided for in plr-119011-00 subparagraph b of the fourth article of decedent’s will the bulk of his estate was to be distributed to a revocable inter_vivos_trust that he created during his life article iv of the trust agreement for this trust provided that upon decedent’s death the trust’s assets and any assets distributable to the trust by decedent’s will or otherwise were to be disposed of in accordance with the remaining provisions of article iv article iv a provided that in the event the decedent’s probate_estate was insufficient certain trust assets could be used to pay taxes expenses claims and devises of the estate article iv b provided that trust assets that qualify for the marital_deduction under sec_2056 the value of which exceeded the unified_credit amount applicable to the estate were to be used to fund the marital_deduction_trust article iv b provided that the remaining trust assets were to be used to fund the family_trust article iv c of the trust established the terms of the marital_deduction_trust article iv c of the trust provided that spouse was to receive all of the net_income from the marital_deduction_trust at least quarterly for her life article iv c further provided that at spouse’s death accrued and undistributed_income was to be paid to her estate article iv c provided that spouse was to receive distributions of principal from the marital_deduction_trust at the trustees’ discretion article iv c provided that upon spouse’s death the marital_deduction trust’s assets were to be used to pay any additional estate inheritance or other death taxes imposed upon spouse’s estate as a result of the inclusion of said assets in spouse’s estate and that the remaining principal of the marital_deduction_trust was to be added to and become a part of the family_trust subject_to payment of expenses and taxes for which spouse’s estate is liable in the event spouse’s probate_estate is insufficient to pay such expenses and taxes article iv d of the trust established the terms of the family_trust article iv d provided that the spouse was to receive the net_income from the family_trust at least quarterly for her life and distributions of principal subject_to an ascertainable_standard article iv d further provided that at spouse’s death the trustees were to pay or apply some or all of the net_income and principal to or for the use and benefit of daughter and her children and grandchildren subject_to an ascertainable_standard undistributed_income was to be accumulated and added to principal article iv d provided that upon daughter’s death the family_trust is to be divided and distributed in equal shares to daughter’s children per stirpes daughter as executor of decedent’s estate timely filed a form_706 estate_tax_return form_706 which was prepared by tax practitioner on the form_706 a qtip_election under sec_2056 was made for the entire value of the assets in the marital_deduction_trust on the form_706 a small portion of decedent’s generation- skipping transfer_tax gst_exemption was allocated to three specific bequests an additional portion of decedent’s gst_exemption was allocated to the assets passing to the family_trust under the automatic allocation rule_of sec_2632 although a portion of decedent’s gst_exemption was still available the executor failed to make plr-119011-00 the reverse_qtip_election under sec_2652 with respect to the marital_deduction trust’s assets as a result those assets are currently not exempt from the gst tax the internal_revenue_service service accepted the estate's form_706 and issued an estate_tax closing letter approximately one year after decedent’s death spouse died approximately three years after decedent the executor of spouse’s estate allocated a substantial portion of spouse’s dollar_figure gst_exemption to bequests to spouse’s grandchildren and to assets passing to an inter_vivos_trust spouse’s remaining gst_exemption is insufficient to exempt the assets of the marital_deduction_trust from gst tax the service accepted the form_706 and amended form_706 filed for spouse’s estate and issued an estate_tax closing letter for spouse’s estate approximately one year after her death article iv c of the trust provided that upon spouse’s death the entire remaining principal of the marital_deduction_trust was to be added to the family_trust you have informed us that the marital_deduction trust’s assets have not yet been added to the family_trust daughter died approximately two years after spouse article iv d of decedent’s trust provided that upon daughter’s death the family_trust anticipated to include the assets of the marital_deduction_trust is to terminate and its assets are to be distributed in equal shares to daughter’s children per stirpes you have informed us that the assets of both trusts have not yet been distributed to daughter’s children after daughter’s death_tax practitioner discovered that the reverse_qtip_election had not been made on the form_706 for decedent’s estate_tax practitioner contacted a representative of the service as a result a form 706-gs t was filed disclosing the error and resulting tax_liability no gst tax was paid with the form 706-gs t and the failure to pay caused the service to issue a sec_6331 notice_of_intent_to_levy to the marital_deduction_trust the estate is closed and all named personal_representatives for the estate are deceased you have informed us that spouse’s remaining unused gst_exemption is not sufficient to exempt all of the marital_deduction trust’s assets from gst tax however if allocated to the marital_deduction_trust you have informed us that decedent’s unused gst_exemption would be sufficient to exempt all of the marital_deduction trust’s assets from gst tax you have requested an extension of time under sec_301_9100-3 to make a reverse_qtip_election under sec_2652 on behalf of the estate which would enable the estate to allocate decedent’s remaining gst_exemption to the assets of the marital_deduction_trust law and analysis plr-119011-00 sec_2001 of the code imposes a tax on the transfer of the taxable_estate of every decedent who is a citizen or resident_of_the_united_states sec_2056 provides that for purposes of the tax imposed by sec_2001 the value of the taxable_estate is to be determined by deducting from the value of the gross_estate an amount equal to the value of any interest in property that passes or has passed_from_the_decedent to the surviving_spouse sec_2056 provides in pertinent part that no deduction shall be allowed under sec_2056 where on the lapse of time on the occurrence of an event or contingency or on the failure of an event or contingency to occur an interest passing to the surviving_spouse will terminate or fail sec_2056 provides that in the case of qualified_terminable_interest_property the entire property shall be treated as passing to the surviving_spouse for purposes of sec_2056 and no part of such property shall be treated as passing to any person other than the surviving_spouse for purposes of sec_2056 sec_2056 provides that the term qualified_terminable_interest_property means property i which passes from the decedent ii in which the surviving_spouse has a qualifying_income_interest_for_life and iii to which an election under sec_2056 applies sec_2056 provides that an election under sec_2056 with respect to any property shall be made by the executor on the return of tax imposed by sec_2001 such an election once made shall be irrevocable under sec_2044 any property in which the decedent had a qualifying_income_interest_for_life and for which a deduction is allowed under sec_2056 is includible in the decedent’s gross_estate sec_2044 provides that for purposes of chapter and chapter property includible in the gross_estate of the decedent under sec_2044 shall be treated as property passing from the decedent sec_2601 imposes a tax on every generation-skipping_transfer gst made after date sec_2611 provides that the term generation-skipping_transfer means a taxable_distribution a taxable_termination and a direct_skip sec_2612 provides that the term taxable_termination means the termination by death lapse of time release of power or otherwise of an interest in property held in a_trust unless a immediately after such termination a non-skip_person has an plr-119011-00 interest in such property or b at no time after such termination may a distribution including distributions on termination be made from such trust to a skip_person sec_2613 provides that the term skip_person means a natural_person assigned to a generation which i sec_2 or more generations below the generation assignment of the transferor or a trust-- a if all interests in such trust are held by skip persons or b if-- i there is no person holding an interest in such trust and ii at no time after such transfer may a distribution including distributions on termination be made from such trust to a non-skip_person sec_2613 provides that the term non-skip_person means any person who is not a skip_person sec_2631 provides that for purposes of determining the inclusion_ratio every individual shall be allowed a gst_exemption of dollar_figure which may be allocated by such individual or his executor to any property with respect to which such individual is the transferor sec_2631 provides that any allocation under sec_2631 once made shall be irrevocable sec_2632 provides that any allocation by an individual of his gst_exemption under sec_2631 may be made at any time on or before the date prescribed for filing the estate_tax_return for such individual's estate determined with regard to extensions regardless of whether such a return is required to be filed sec_2632 provides that in general any portion of an individual's gst_exemption which has not been allocated within the time prescribed by sec_2632 shall be deemed to be allocated as follows-- a first to property which is the subject of a direct_skip occurring at such individual's death and b second to trusts with respect to which such individual is the transferor and from which a taxable_distribution or a taxable_termination might occur at or after such individual's death sec_2652 provides in pertinent part that for purposes of chapter the term transferor means-- a in the case of any property subject_to the tax imposed by chapter the decedent and b in the case of any property subject_to the tax imposed by chapter the donor an individual shall be treated as transferring any property with respect to which such individual is the transferor sec_2652 provides that in the case of-- a any trust with respect to which a deduction is allowed to the decedent under sec_2056 by reason of subsection b thereof and b any trust with respect to which a deduction to the donor spouse is allowed under sec_2523 by reason of subsection f thereof the estate of the decedent or the donor spouse as the case may be may elect to treat all of the property plr-119011-00 in such trust for purposes of this chapter as if the election to be treated as qualified_terminable_interest_property had not been made sec_26_2632-1 of the generation-skipping_transfer_tax regulations provides in pertinent part that no automatic allocation of gst_exemption is made to a_trust that will have a new transferor with respect to the entire trust prior to the occurrence of any gst with respect to the trust sec_26_2652-2 provides that an election under sec_2652 is made on the return on which the qtip_election is made under sec_301_9100-1 of the procedure and administration regulations the commissioner may grant a reasonable extension of time under the rules set forth in sec_301_9100-2 and sec_301_9100-3 to make a regulatory election or a statutory election but no more than months except in the case of a taxpayer who is abroad under all subtitles of the code except subtitles e g h and i sec_301_9100-2 provides an automatic_extension of time for making certain elections sec_301_9100-3 provides in pertinent part that requests for extensions of time for regulatory elections that do not meet the requirements of sec_301_9100-2 must be made under the rules of section requests for relief subject_to sec_301_9100-3 will be granted when the taxpayer provides the evidence to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and the grant of relief will not prejudice the interests of the government sec_301_9100-3 provides that except as provided in sec_301 b i through iii a taxpayer is deemed to have acted reasonably and in good_faith if the taxpayer i requests relief under this section before the failure to make the regulatory election is discovered by the internal_revenue_service ii failed to make the election because of intervening events beyond the taxpayer’s control iii failed to make the election because after exercising reasonable diligence taking into account the taxpayer’s experience and the complexity of the return or issue the taxpayer was unaware of the necessity for the election iv reasonably relied on the written advice of the internal_revenue_service or v reasonably relied on a qualified_tax professional including a tax professional employed by the taxpayer and the tax professional failed to make or advise the taxpayer to make the election sec_301_9100-3 provides in pertinent part that the commissioner will grant a reasonable extension of time to make a regulatory election only when the interests of the government will not be prejudiced by the granting of relief in this case as a result of the qtip_election made on the decedent’s form_706 the plr-119011-00 property in the marital_deduction_trust is includible in spouse’s gross_estate pursuant to sec_2044 spouse accordingly is considered the transferor of the property for gst purposes and therefore decedent’s unused gst_exemption may not be allocated to the marital_deduction trust’s assets however if the trustee on behalf of the estate makes the reverse_qtip_election under sec_2652 decedent will be treated as the transferor of the marital_deduction trust’s assets and the automatic allocation rules of sec_2632 will apply decedent’s unused gst_exemption to this property based on the facts submitted and representations made with your request we have determined that the requirements of sec_301_9100-3 have been satisfied therefore an extension of time of days from the date of this letter is granted in which the trustee of the marital_deduction_trust on behalf of the estate may file an amended form_706 and make the reverse_qtip_election except as specifically ruled herein we express no opinion on the federal tax consequences of the transaction under the cited provisions or under any other provision of the code this ruling is directed only to the taxpayers requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination sincerely by paul f kugler associate chief_counsel passthroughs and special industries enclosure copy for sec_6110 purposes
